DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending. Claim 3 is objected to. Claims 1-2 are rejected. Claims 4-8 are withdrawn from consideration. 
Response to Arguments
Applicant’s arguments, see Pg. 8-9 of the response, filed September 30, 2022, with respect to the objection of the Specification and 35 U.S.C. 112(b) rejections of Claims 1-3 have been fully considered and are persuasive in light of amendments. The objection of the Specification and 35 U.S.C. 112(b) rejections of Claims 1-3 have been withdrawn. 
Applicant’s arguments, see Pg. 9-13 of the response, filed with respect to the rejections of Claims 1, 3 under 35 U.S.C. 102 and Claim 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitsui et al. (US 2018/0202320 A1)
Regarding Claim 1, as noted by Applicant, Gray (US 5,257,906 A) does not disclose the combination of limitations (i) and (ii), since region (16) shown in Figure 4 of Gray transitions to region (17) at the downstream end. However, the claims are still believed to be anticipated by Mitsui as detailed in the rejection below. 
	Remaining arguments with respect to Claims 2-3 depend upon argument with respect to Claim 1, addressed above. 
Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-3 in the reply filed on September 30, 2022 is acknowledged.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Regarding Claim 1, Lines 31-33 recite “a first radius of curvature from axially upstream of the diffuser to axially downstream of the diffuser”. Lines 37-40 recite “a second radius of curvature larger than the first radius of curvature axially upstream of the diffuser to axially downstream of the diffuser”. Applicant is suggested to rewrite these portions of the claim for better clarity. 
Specifically, for Lines 31-33, it is understood that the mentioning of “upstream” and “downstream” are to denote the direction the curvature extends. However, this may be misinterpreted as the extent of the curvature of the first diameter-expanded portion being from upstream of the diffuser to downstream of the diffuser. In other words, that the ends of the first diameter-expanded portion is from the upstream end of the diffuser to the downstream end of the diffuser. 
Lines 37-40 face a similar issue as noted above with respect to Lines 31-33. In addition to the aforementioned issue, Applicant is suggested to amend to recite “a second radius of curvature larger than the first radius of curvature, the second radius of curvature….” such that it is clear that the words that follow refer to the second radius of curvature, not the first radius of curvature. 
Claims 2-3 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui et al. (US 2018/0202320 A1), hereinafter Mitsui. 
Regarding Claim 1, Figures 1-2 of Mitsui teach a steam turbine comprising: a rotor shaft (12) that is configured to rotate about an axis (O); a plurality of rotor blade rows (14) that are fixed radially outwards of the rotor shaft (12) and disposed at intervals in an axial direction along which the axis (O) extends; a casing (10, 11) that covers the rotor shaft (12) and the plurality of rotor blade rows (14); and stator vane rows (18) that are fixed to the casing (10, 11, via 16), wherein each of the stator vane rows (18) is disposed at intervals axially upstream of a respective rotor blade row of the plurality of rotor blade rows (14), wherein the casing (10, 11) has a diffuser (50) that is configured to guide steam flowing out of the casing (10, 11) from a rotor blade row (14a) of a final stage, that is disposed axially most downstream among the plurality of the rotor blade rows (14), the diffuser (50) comprises: an outer guide (60) that gradually expands radially outwards of the diffuser (50) from axially upstream of the diffuser (50) to axially downstream of the diffuser (50), and an inner guide (70) that is disposed at intervals radially inwards of the outer guide (60) and gradually expands radially outwards of the diffuser (50) from axially upstream of the diffuser (50) to axially downstream of the diffuser (50), the inner guide (70) has an inner curved diameter-expanded portion (body of 70) that gradually expands radially outwards of the diffuser (50) while curving from axially upstream of the diffuser (50) to axially downstream of the diffuser (50), the outer guide (60) comprises: a first diameter-expanded portion (61) that is disposed in a region closest to the rotor blade row (14a) of the final stage in the axial direction and gradually expands radially outwards of the diffuser (50) with a first radius of curvature (curvature of 61) from axially upstream of the diffuser (50) to axially downstream of the diffuser (50); and a second diameter-expanded portion (62) that is connected to the first diameter-expanded portion (61) axially downstream of the first diameter-expanded portion (61) and gradually expands radially outwards of the diffuser (50) with a second radius of curvature (curvature of 62) larger than the first radius of curvature (curvature of 61) axially upstream of the diffuser (50) to axially downstream of the diffuser (50), and the second diameter-expanded portion (62) forms a most axially downstream region of the outer guide (60) [0024-0028, 0046-0048]. Note that second diameter-expanded portion (62) is described as a flat plate, therefore it has an infinitely larger radius of curvature compared to that of first diameter-expanded portion (61). 
Regarding Claim 2, Mitsui teaches the steam turbine as set forth in Claim 1. 
Figure 2 of Mitsui teaches wherein the radius of curvature of the inner curved diameter-expanded portion (70) is larger than the first radius of curvature (of 61). This is clearly seen from the curvatures of the two portions where (61) has a tighter curve, thereby a smaller radius of curvature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Nanda et al. (US 2012/0034064 A1), hereinafter Nanda. This rejection is made for purposes of expediting prosecution, assuming the figures are not sufficient to show the intended relative dimensions. 
Regarding Claim 2, Mitsui teaches the steam turbine as set forth in Claim 1. 
Mitsui does not expressly teach wherein a radius of curvature of the inner curved diameter-expanded portion is larger than the first radius of curvature as claimed. However, having a larger first radius of curvature would have been obvious in view of Nanda. 
Figure 2 of Nanda teaches a steam turbine with an embodiment wherein a radius of curvature of the inner curved diameter-expanded portion (240) is larger than the first radius of curvature (242) [0022]. The purpose of the curvatures of portions (236, 238) is to provide a smooth transition. One of ordinary skill would recognize that a change in the relative curvatures would change the cross-sectional area of the flow path formed by portions (236, 238). The changing cross-sectional area allows for the transitioning of flow as well as the determining amount of diffusion which occurs [0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine taught by Mitsui such that a radius of curvature of the inner curved diameter-expanded portion is larger than the first radius of curvature as suggested by Nanda, to provide the benefit of allowing for a particular amount of diffusion of the steam as the steam transitions directions. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the closest prior art, Mitsui, does not expressly teach wherein a length of the second diameter-expanded portion in the axial direction is 0.5 to 2.0 times a length of the first diameter-expanded portion in the axial direction as claimed. From Figure 2, it can be seen the axial extent of the second diameter-expanded portion (62) is much smaller than that of the first portion (61). This would at least appear clearly outside of the claimed range. The axial extent is also not detailed in the disclosure of Mitsui. According the paragraph [0048] of the instant application, the claimed ratio of axial extent allows for the flow velocity of steam to be adjusted in a well-balanced manner in the first and second regions to efficiently recover the static pressure. Thus, the claimed range is shown to have criticality and it does not appear obvious for one of ordinary skill to modify the axial extents of Mitsui to arrive at the claimed ratio without improper hindsight of Applicant’s disclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745